Citation Nr: 0619310	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  00-05 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE


Entitlement to service connection for residuals of removal of 
the left kidney.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel

INTRODUCTION

The veteran reported active service from May 1966 to May 
1976.  This case comes before the Board of Veterans' Appeals 
(the Board) on appeal from a January 2000 rating decision of 
the Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).  In June 2003, the Board issued a 
decision denying service connection for residuals of removal 
of the left kidney.  The veteran appealed the case to the 
United States Court of Appeals for Veterans Claims (the 
Court).  The Court remanded the case to the Board because it 
found that the Board had incorrectly determined that the 
presumption of soundness did not apply in this case.


REMAND

The veteran's service medical records show that he underwent 
surgery to remove his left kidney while in service.  The 
treatment notes associated with the surgery indicate that the 
veteran was involved in a car accident as a child and this 
his kidney was injured at that time.  The veteran's service 
entrance examination report did not specifically note a 
kidney disability.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from a disability resulting from an injury suffered 
or disease contracted in line of duty, or for aggravation of 
a preexisting injury suffered or disease contracted in line 
of duty, in active military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2005).  A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  To 
establish service connection, there must be: (1) A medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 2 Vet. App. 247, 253 (1999).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

The provisions of 38 C.F.R. § 3.304(b) provided that the 
veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  This regulation expressly provided 
that the term "noted" denotes only such conditions as are 
recorded in examination reports, and that a history of pre 
service existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions, but will be considered together with all other 
material evidence in determinations as to inception.  
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  38 C.F.R. § 3.304(b)(1) (2005)

The provisions of 38 C.F.R. § 3.304(b) have been invalidated 
in a VA General Counsel opinion, VAOGCPREC 3-2003, insofar as 
section 3.304(b) states that the presumption of sound 
condition may be rebutted solely by clear and unmistakable 
evidence that a disease or injury existed prior to service.  
According to VAOGCPREC 3-2003, to rebut the presumption of 
sound condition under 38 U.S.C.A. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See also Cotant v. 
Principi, 17 Vet. App. 116 (2003).

In deciding a claim based on aggravation, it is emphasized 
that a determination must be made as to whether the evidence 
clearly and unmistakably shows the condition was not 
aggravated during service.

The veteran should also be afforded a VA examination to 
determine the etiology of his residuals of removal of the 
left kidney.  The United States Court of Appeals for Veterans 
Claims (Court) has held that "fulfillment of the statutory 
duty to assist ... includes the conduct of a thorough and 
contemporaneous medical examination...so that the evaluation 
of the claimed disability will be a fully informed one."  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Allday v. 
Brown, 7 Vet. App. 517, 526 (1995) (citing Suttman v. Brown, 
5 Vet. App. 127, 138 (1993) (duty to assist includes 
providing the veteran a thorough and contemporaneous medical 
examination when needed)).  

Because an examination and opinion is warranted, this case is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington DC for the following action:

1.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and etiology of his left kidney 
disability and residuals of removal of 
the left kidney.  The claims folder 
should be provided to the examiner.  The 
examiner should review the claims folder, 
including the service entrance 
examination, the service medical records 
referencing the pre-service car accident, 
and the veteran's testimony at his 
personal hearing where he stated he was 
involved in a car accident before 
service.  In addition, the examiner 
should review Dr. Reza Motakhaveri's 
opinion dated in July 2000 and the VA 
examination and opinion dated in October 
2002.  The examiner is requested to offer 
an opinion as to whether the left kidney 
disability leading up the removal of the 
kidney in service is clearly and 
unmistakable related to the injury 
sustained in a car accident prior to 
service or that it otherwise clearly and 
unmistakable exited prior to service.  If 
the left kidney disability pre-existed 
service, then the examiner is requested 
to offer an opinion as to whether clear 
and unmistakable evidence establishes 
that the veteran's left kidney disability 
leading up to its surgical removal during 
service was not aggravated by service.  
The examiner is requested to offer a 
complete rationale for any opinion 
provided.

2.  The RO should then readjudicate the 
veteran's claim, including reviewing all 
newly obtained evidence.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should be 
provided an SSOC that contains a summary 
of the evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

_________________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


